DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to an after-final amendment filed October 25, 2021. Claims 1, 50-52, 104-107, 110, 111, 115, 121-124, 128, 131-133 and 174-177 were previously pending, with claims 132 and 133 withdrawn from consideration. Applicant did not amend any claims.
Terminal Disclaimer
The terminal disclaimer filed on October 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patent No. 9,752,201 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of the acceptance of the terminal disclaimer, the previously presented obviousness-type double patenting rejection is withdrawn. Since this was the only pending rejection, claims 1, 50-52, 104-107, 110, 111, 115, 121-124, 128, 131 and 174-177 are allowed. In view of allowability of claim 52, the previously withdrawn claims 132 and 133 are rejoined with the allowed claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 25, 2021 was filed after the mailing date of the Final Rejection on August 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The IDS does not contain documents teaching or suggesting the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        November 1, 2021